Case 8-19-77656-las Doc13 Filed 11/20/19 Entered 11/20/19 10:05:36
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK.
In Re: Chapter 11
Clifton Cole, Case No. 819-77656-845

Debtor.

ENTRY OF APPEARANCE AND REQUEST
FOR SERVICE OF NOTICES AND PLEADINGS

PLEASE TAKE NOTICE that the law firm of Weinberg, Gross & Pergament LLP
is counsel of record for Marc A. Pergament, Chapter 7 Trustee of the Estate of Patrick Vertucci, an
interested party in the above-captioned Chapter 11 case.

PLEASE TAKE FURTHER NOTICE that Marc A. Pergament, Chapter 7 Trustee
of the Estate of Patrick Vertucci hereby request that all notices given or required to be given in this
Chapter 11 case and all pleadings served or required to be served in this Chapter 11 case be served
upon his counsel of record at the following address:

Weinberg, Gross & Pergament LLP
400 Garden City Plaza - Suite 403
Garden City, New York 11530
Attn: Mare A, Pergament, Esq.
(516) 877-2424 - Phone

(516) 877-2460 - Facsimile
Email: mpergament(@weplaw.com

 

PLEASE TAKE FURTHER NOTICE that the foregoing request encompasses all
notices and pleadings referred to in Section 1109(b) of Title 11, United States Code, and in Rules
2002, 3017 or 9007 of the Federal Rules of Bankruptcy Procedure, including, without limitation,
notices of any orders, motions, demands, petitions, pleadings, complaints, applications and any
other documents or requests brought before this Court in the above-captioned Chapter 11 case,
whether formal or informal, written or oral, or transmitted or conveyed by mail, messenger,
telephone, telegraph, facsimile or otherwise (1) that affects or seeks to affect in any way any rights

or interests of any creditor or party in interest in this case, including Mare A. Pergament, Chapter 7
Case 8-19-77656-las Doc13 Filed 11/20/19 Entered 11/20/19 10:05:36

Trustee of the Estate of Patrick Vertucci, with respect to: (a) the Debtor; (b) property of the Debtor's
estate, or proceeds thereof, in which the Debtor may claim an interest; or (c) property or proceeds
thereof in the possession, custody, or control of others that the Debtor may seek to use; or (2) that
requires or seeks to require any act, delivery of any property, payment or other conduct by the
Debtor or any other party in interest.

PLEASE TAKE FURTHER NOTICE that Mare A. Pergament, Chapter 7 Trustee
of the Estate of Patrick Vertucci intends that neither this Entry of Appearance and request for
Service of Notices and Pleadings nor any later appearance, pleading, claim or suit shall waive (1)
the right of Mare A. Pergament, Chapter 7 Trustee of the Estate of Patrick Vertucci to have final
orders in non-core matters entered only after de novo review by a District Judge, (2) the right to trial
by jury in any proceeding so triable in this case or any case, controversy or proceeding related to
this case, (3) the right to have the District Court withdraw the reference in any matter subject to
mandatory or discretionary withdrawal, or (4) any other rights, claims, actions, defenses, set offs or
recoupments to which Mare A. Pergament, Chapter 7 Trustee of the Estate of Patrick Vertucci, is or
may be entitled under agreements, in law or in equity, all of which rights, claims, actions, defenses,
set offs and recoupments Mare A. Pergament, Chapter 7 Trustee of the Estate of Patrick Vertucci
expressly reserve.

Dated: Garden City, New York
November 19, 2019
Respectfully submitted,
Weinberg, Gross & Pergament LLP

Attorneys for Mare A. Pergament, Chapter 7
Trustee ofthe Estate of Patrick Vertucci

By: 9

Mare A, Pergament

400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424
